

117 S2655 IS: Ensuring Forensic Care for All Victims Act
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2655IN THE SENATE OF THE UNITED STATESAugust 5, 2021Ms. Murkowski (for herself and Mr. Hickenlooper) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide funding for demonstration grants to support clinical training of health care providers to administer medical forensic examinations and treatments to survivors of interpersonal violence of all ages.1.Short titleThis Act may be cited as the Ensuring Forensic Care for All Victims Act or the EFCA Act.2.PurposeIt is the purpose of this Act to provide eligible entities funding through demonstration grants to develop trauma informed standards of care through pilot programs that promote generalist forensic training using a module-based, conceptual learning program with competency-based activities tailored to meet health care professional and first responder needs. 3.DefinitionsIn this Act:(1)Community health aide; community health practitionerThe terms community health aide and community health practitioner have the meanings given such terms for purposes of section 119 of the Indian Health Care Improvement Act (25 U.S.C. 1616l). (2)First responderThe term first responder includes a firefighter, law enforcement officer, paramedic, emergency medical technician, or other individual (including an employee of a legally organized and recognized volunteer organization, whether compensated or not), who, in the course of his or her professional duties, responds to fire, medical, hazardous material, or other similar emergencies.(3)Generalist forensic servicesThe term generalist forensic services with respect to health care providers, means enabling such providers to have expanded forensic knowledge and skills to ensure that individuals, families, and communities that have experienced interpersonal violence or trauma are provided medical forensic assessment, evidence collection, and documentation that aids in meeting the needs of patients as well as improves future law enforcement investigation and prosecution, provides needed data for research to support response and prevention of violence, and improves ability to adequately respond to patients who exhibit signs of victimization. (4)Health care providerThe term health care provider has the meaning given such term by the Secretary, and includes registered nurses, nurse practitioners, nurse midwives, clinical nurse specialists, physician assistants, and physicians.(5)Indian TribesThe terms Indian Tribe and Tribal organization shall have the meanings given such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). The term Urban Indian organization has the meaning given such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).(6)Interpersonal violenceThe term interpersonal violence means any form of violence which is emotional and trauma inducing for victims, families of victims, perpetrators, and communities. (7)ProgramThe term program means the program established under section 101.(8)SecretaryThe term Secretary means the Secretary of Health and Human Services.(9)Standard of careThe term standard of care means evaluation and treatment that is accepted by medical experts and reflected in peer-reviewed medical literature as the appropriate medical approach for a condition, symptoms, illness, or disease and that is widely used by health care professionals.(10)Trauma informed careThe term trauma informed care means care which trauma survivors receive that is culturally competent in accordance with professional standards of practice and accounting for patients’ experiences and preferences in order to eliminate or mitigate triggers that may cause re-traumatization of the patient.IEstablishing a generalist forensic healthcare clinical and continuing education pilot program.101.Establishment of program(a)In generalThe Secretary, in conjunction with Attorney General, shall establish a demonstration program to award grants to eligible partnered entities for the clinical training of health care providers, first responders, community health aides, community health practitioners, and students and to enable such providers, first responders, community health aides, community health practitioners, and students to administer medical forensic examinations and treatments to survivors, perform medical forensic assessments, evidence collection, and documentation that aids in meeting the needs of patients as well as improves future law enforcement investigation and prosecution, provides needed data for research to support response and prevention of interpersonal violence, and improves the ability of providers, first responders, community health aides, community health practitioners, and students to adequately respond in difficult situations.(b)PurposeThe purpose of the program is to enable each grant recipient to work with inter-professional partners, including law enforcement, legal services, victims advocacy organizations, and others to expand access to generalist forensic services by providing providers with the clinical training necessary to establish and maintain competency in general forensic services and to test the provisions of such services at new facilities in expanded health care settings.102.Demonstration grants for comprehensive forensic training(a)Establishment of programThe Secretary shall establish a demonstration program to award grants to eligible partnered entities for the clinical training of health care providers to administer medical forensic examinations and treatments to survivors of interpersonal violence of all ages.(b)PurposeThe purpose of the demonstration program is to develop training and curriculum to provide health care providers with the skills to provide competent medical forensic assessment and care to individuals, families, and communities that have experienced violence or trauma and be available to collaborate with members of an inter-professional forensic team.(c)TermGrants under this section shall be for a term of 5 years.(d)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— (1)be—(A)an institute of higher education; or(B)Indian Tribes or Tribal organizations; and(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (e)Grant amountEach grant awarded under this section shall be in an amount that does not exceed $400,000 per year. A grant recipient may carry over funds from one fiscal year to the next without obtaining approval from the Secretary.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $11,000,000 for each of fiscal years 2022 through 2026.(2)Set-asideOf the amount appropriated under this subsection for a fiscal year, the Secretary shall reserve 10 percent of such amount for purposes of making grants to entities that are affiliated with Indian Tribes or Tribal organizations, or Urban Indian organizations. Amounts so reserved may be used to support referrals and the delivery of emergency first aid, culturally competent support, and forensic evidence collection training.IITechnical assistance grants and learning collectives201.Technical assistance grants and learning collectivesPart B of title VIII of the Public Health Service Act (42 U.S.C. 296j et seq.) is amended by adding at the end the following:812.Technical assistance center and regional learning collectives(a)In generalThe Secretary shall establish a State and forensic provider technical resource center to provide technical assistance to health care providers and community health aides to increase the quality of, and access to, generalist forensic services by entering into contracts with national experts (such as the Academy of Forensic Nursing and others).(b)Regional learning collectivesThe Secretary shall convene State and hospital regional learning collectives to assist health care providers and States in sharing best practices, discussing practices, and improving the quality of, and access to, generalist forensic services.(c)RepositoryThe Secretary shall establish and maintain a secure Internet-based data repository to serve as an online learning collective for State and entity collaborations. An entity receiving a grant under section 102 may use such repository for—(1)technical assistance; and(2)best practice sharing.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2022 through 2026..IIINational report on the need for generalist forensic services in our Nation’s health system301.National reportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Office for Victims of Crime of the Department of Justice, the Centers for Disease Control and Prevention, the Health Resources and Services Administration, the Indian Health Service, the Office on Women’s Health of the Department of Health and Human Services, and the Office of Violence Against Women of the Department of Justice (hereafter referred to in this section collectively as the Agencies), shall submit to the Secretary a report on the need throughout the United States and territories for increased access to generalist medical forensic services, evidence collection, and documentation that aids in meeting the needs of health care patients as well as improves future law enforcement investigation and prosecution, the need for data for research to support response and prevention of interpersonal violence, and improved ability of health care providers to adequately respond to patients who exhibit signs of victimization. 